314 So.2d 304 (1975)
In re SECURITY TRANSACTIONS, INC., a corp.
v.
NELSON EXCASVATING AND PAVING CO., INC. a corp.
Ex parte Security Transactions, Inc., a Corp.
SC 1302.
Supreme Court of Alabama.
June 12, 1975.
Leo E. Costello, Birmingham, for petitioner.
EMBRY, Justice.
Petition of Security Transactions, Inc., a Corp. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Security Transactions, Inc., a Corp. v. Nelson Excasvating and Paving Co., Inc. a Corp., 55 Ala.App. 223, 314 So.2d 297.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.